           Case 1:19-cv-00799-RDM Document 1 Filed 03/22/19 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                              Southern Division

SNC-LAVALIN CONSTRUCTORS INC.                   :
19015 North Creek Parkway
Bothell, WA 98011                               :

      Plaintiff,                                :
                                                      Case No.: ______________
v.                                              :
                                                      JURY TRIAL REQUESTED
TOKIO MARINE KILN INSURNANCE                    :
LIMITED
20 Fenchurch Street                             :
London, UK EC3M 3BY
                                                :
Serve: Mendes & Mount, LLP
       750 Seventh Avenue                       :
       New York, NY 10019-6829
                                                :
      Defendant.
                                                :

                                      COMPLAINT


      COMES NOW Plaintiff SNC-Lavalin Constructors Inc. (“Plaintiff” or

“SNC-Lavalin”) and files this Complaint against Tokio Marine Kiln Insurance Limited

(“Defendant” or “Tokio Marine”) and states the following:

                                      THE PARTIES

      1.      Plaintiff SNC-Lavalin is a Delaware corporation and has its principal place

of business in Bothell, Washington.

      2.      On information and belief, Defendant Tokio Marine is company

incorporated in the United Kingdom and headquartered in London, England. Tokio
            Case 1:19-cv-00799-RDM Document 1 Filed 03/22/19 Page 2 of 5



Marine may be served with process through their agent for service of process: Mendes &

Mount, LLP, 750 Seventh Avenue, New York, NY 10019-6829.

                              JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because the

parties are citizens of different states, and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

       4.      Venue is proper in this District because a substantial part of the events and

acts or omissions giving rise to these claims occurred in this District within the meaning

of 28 U.S.C. § 1391. In particular, the property that is the subject matter of the insurance

policy at issue is located in Prince George’s County, Maryland.

                                   FACTUAL BACKGROUND

       5.      SNC Lavalin was hired by Public Service Enterprise Group (“PSEG”) to

act as the EPC contractor for the construction of a 735MW combined cycle natural gas

fired power generating facility known as the “PSEG Keys Energy Center” located at

10322 North Keys Road, Brandywine, Maryland 20613 (the “Project”).

       6.      In its role as the EPC Contractor, SNC-Lavalin was named as an additional

insured on the Construction Erection “All Risks” Insurance Policy that Defendant and

other insurance carriers in a quota-share market issued to PSEG for the Project (the

“Insurance Policy”).




                                             2
            Case 1:19-cv-00799-RDM Document 1 Filed 03/22/19 Page 3 of 5



       7.      During the construction process, the Project experienced five losses for

which SNC-Lavalin has sought insurance coverage from Defendant. Namely, the Project

sustained the following losses:

       •       In January 2016, Winter Storm Jonas caused flood damage to the Project.

       •       On September 19, 2017 and October 14, 2017, SNC-Lavalin noticed
               damage to two generators that it purchased from Siemens. The damage
               resulted from a combination of storm events and improper packaging by
               Siemens.

       •       In June 2017, SNC-Lavalin discovered that welding slag from one of its
               contractors, Construction Turnaround Service, damaged approximately 140
               bellows that had been installed on the Heat Recovery Steam Generator.

       •       On February 14, 2018, SNC-Lavalin discovered that there was damage to
               Seal Oil Skid Piping provided by Siemens. The damage resulted from a
               combination of outdoor weather exposure and improper packaging by
               Siemens.

       •       On March 2, 2018, a wind storm damaged certain condenser fan blades and
               motors.

       8.      Plaintiff properly and timely submitted claims under the Insurance Policy

for the above-stated losses.

       9.      The Defendant, however, has improperly failed to make payment for its

share of Plaintiff’s claims under the Insurance Policy.


       10.     As a result, Plaintiff has been damaged in an amount exceeding $75,000.


                                         COUNT I
                                    (Breach of Contract)

       11.     Plaintiff incorporates the above paragraphs as if fully set forth herein.




                                               3
         Case 1:19-cv-00799-RDM Document 1 Filed 03/22/19 Page 4 of 5



       12.      Plaintiff is an additional insured under the Insurance Policy issued by

Defendant.

       13.      Plaintiff sustained losses that are covered under the Insurance Policy.

       14.      Plaintiff properly and timely submitted claims under the Insurance Policy.

       15.      Defendant, however, improperly and wrongfully has refused payment of

Plaintiff’s claims under the Insurance Policy.

       16.      Defendant’s refusal to pay covered claims amount to a breach of the terms

of the Insurance Policy.

       17.      Plaintiff is entitled to the amounts it has claimed for the losses it sustained

which exceed $75,000.

       18.      All conditions precedent have been met.

       19.      The Defendant’s refusal to provide coverage for the claimed losses has

caused Plaintiff to incur attorneys’ fees. Plaintiff prays that it be awarded all reasonable

attorneys’ fees incurred in prosecuting its causes of action through trial and any appeal.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court

       a. Enter judgment in its favor and against the Defendant in an amount that

             exceeds $75,000.00 plus pre-judgment interest and attorneys’ fees;

       b. Enter such other and further relief as the nature of this cause may require.




                                               4
  Case 1:19-cv-00799-RDM Document 1 Filed 03/22/19 Page 5 of 5




                                              Respectfully submitted,

                                              MCNAMEE, HOSEA, JERNIGAN, KIM,
                                              GREENAN & LYNCH, P.A.



                                        By:                  /s/
                                              Brent M. Ahalt
                                              Bar No. 13741
                                              6411 Ivy Lane, Ste. 200
                                              Greenbelt, Maryland 20770
                                              301-441-2420
                                              bahalt@mhlawyers.com
                                              Attorneys for SNC-Lavalin
                                              Constructors Inc.




                              JURY DEMAND

Plaintiff demands a trial by jury on all issues triable before a jury in this matter.



                                                          /s/
                                              Brent M. Ahalt




                                        5
